ORDER
PER CURIAM.
Quentin Gilleylen (“Defendant”) appeals from the judgment of the trial court upon his conviction for forcible sodomy, Section 566.060, RSMo 2000 1 Defendant argues the trial court abused 'its discretion in (1) admitting testimony and' evidence'! of the victim’s statements of penetration during the second Child Advocacy Center (“the CAC”) interview, and (2) in allowing the CAC interviewer, Linda McQuary, to testify that the victim’s progression of disclosure and telling different and inconsistent details on different days was not uncommon and that the interviewer was not surprised by the victim’s progression.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further-statutory references .are to RSMo 2000, unless otherwise indicated.